Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
claim 1 recites a sterilizer attachable to a touch screen of an automated machine, the sterilizer sterilizing a surface of the touch screen of the automated machine while vertically moving a moving UV bar having a UV light source by using a drive source and a driving means, the sterilizer including, in combination, a protection cover preventing light of the light source from being emitted in directions other than a direction toward a surface of a touch screen; a vertical cover provided at each of opposite sides of the open portion to protect the drive source and a driving means; and wherein the moving UV bar is configured to move in directions away from and toward a surface of a sterilization target by corresponding to change of a height of the surface of the sterilization target while the moving UV bar moves up and down along the surface of the sterilization target, so that a gap defined between a lower edge of the protection cover and the surface of the sterilization target is maintained to be constant. These features are not disclosed or suggested by the prior of record. Claims 2-4 depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. U.S. 9,912,790 B2 discloses a sterilization apparatus for a portable terminal, including a casing configured to receive the portable terminal and a UV LED provided in the casing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875